--------------------------------------------------------------------------------

EXHIBIT 10.1

BALTIC TRADING LIMITED
2010 EQUITY INCENTIVE PLAN


(as amended and restated effective December 19, 2013)
 
ARTICLE I
General
 

1.1 Purpose



The Baltic Trading Limited 2010 Equity Incentive Plan (the “Plan”) is designed
to provide certain key persons, on whose initiative and efforts the successful
conduct of the business of Baltic Trading Limited (the “Company”) depends, with
incentives to: (a) enter into and remain in the service of the Company (b)
acquire a proprietary interest in the success of the Company, (c) maximize their
performance and (d) enhance the long-term performance of the Company.
 

1.2 Administration

 
(a)                 Administration by Board of Directors.  The Plan shall be
administered by the Company’s Board of Directors (the “Administrator”).  The
Administrator shall have the authority (i) to exercise all of the powers granted
to it under the Plan, (ii) to construe, interpret and implement the Plan and any
Award Agreements executed pursuant to Section 2.1 in its sole discretion with
all such determination being final, binding and conclusive, (iii) to prescribe,
amend and rescind rules and regulations relating to the Plan, including rules
governing its own operations, (iv) to make all determinations necessary or
advisable in administering the Plan, and (v) to correct any defect, supply any
omission and reconcile any inconsistency in the Plan.
 
(b)                Administrator Action.  Actions of the Administrator shall be
taken by the vote of a majority of its members.  Any action may be taken by a
written instrument signed by a majority of the Administrator members, and action
so taken shall be fully as effective as if it had been taken by a vote at a
meeting.
 
(c)                 Delegation.  Except to the extent prohibited by applicable
law or the applicable rules of a stock exchange, the Administrator may allocate
all or any portion of its responsibilities and powers to any one or more of its
members and may delegate all or any part of its responsibilities to any person
or persons selected by it, and may revoke any such allocation or delegation at
any time.  Specifically, the Board of Directors may delegate to one or more
officers of the Company the authority to designate the individuals (other than
such officer(s)), who will receive awards under the Plan and the size of each
such grant, to the fullest extent permitted by applicable law, provided that the
Committee shall itself grant awards to those individuals who could reasonably be
considered to be subject to the insider trading provisions of Section 16 of the
Securities Exchange Act of 1934 (the “1934 Act”).
 
(d)                 Deemed Delegation to Committee.  To the extent permitted by
law, the Board of Directors shall be deemed to have delegated its all of its
responsibilities and powers under the Plan, other than the authority to amend or
terminate the Plan, to the Compensation Committee of the Board of Directors or
such other committee or subcommittee as the Board of Directors may designate or
as shall be formed by the abstention or recusal of a non-Qualified Member (as
defined below) of such committee (the “Committee”).  The members of the
Committee shall be appointed by, and serve at the pleasure of, the Board of
Directors.  While it is intended that at all times that the Committee acts in
connection with the Plan, the Committee shall consist solely of Qualified
Members, the number of whom shall not be less than two, the fact that the
Committee is not so comprised will not invalidate any grant hereunder that
otherwise satisfies the terms of the Plan.  For purposes of the foregoing, a
“Qualified Member” is a “non-employee director” within the meaning of Rule 16b-3
(“Rule 16b‑3”) promulgated under the 1934 Act.  In any circumstance that the
Board of Directors elects to act as the Administrator or to delegate its
responsibilities and powers to another person or persons other than the
Committee, the deemed delegation shall not apply.

--------------------------------------------------------------------------------

1.3 Persons Eligible for Awards

 
The persons eligible to receive awards under the Plan are those officers,
directors, and executive, managerial, administrative and professional employees
of and consultants to (i) the Company, its subsidiaries and joint ventures or
(ii) Genco Shipping & Trading Limited (“Genco”), its subsidiaries and joint
ventures, (collectively, “key persons”) as the Administrator in its sole
discretion shall select, taking into account the duties of the respective
employees, their present and potential contributions to the success of the
Company, and such other factors as the Administrator shall deem relevant in
connection with accomplishing the purpose of the Plan.  The Administrator may
from time to time, in its sole discretion, determine that any key person shall
be ineligible to receive awards under the Plan.  Key persons of Genco only are
eligible to be granted awards as such at such time as Genco continues to own at
least 10% of the aggregate number of outstanding shares of Common Stock and
Class B Stock of the Company.
 

1.4 Types of Awards Under Plan

 
Awards may be made under the Plan in the form of (a) incentive stock options,
(b) non-qualified stock options, (c) stock appreciation rights, (d) dividend
equivalent rights, (e) restricted stock, (f) unrestricted stock, (g) restricted
stock units, and (h) performance shares, all as more fully set forth in Article
II.  The term “award” means any of the foregoing.  No incentive stock option may
be granted to a person who is not an employee of the Company or a parent or
subsidiary (within the meaning of section 424 of the Code) of the Company on the
date of grant.  Notwithstanding any provision of the Plan, to the extent any
Award would be subject to Section 409A of the Internal Revenue Code of 1986 (the
“Code”), no such Award may be granted if it would fail to comply with the
requirements set forth in Section 409A of the Code.
 

1.5 Shares Available for Awards

 
(a)                 Subject to adjustment as provided in Section 3.7(a), awards
may at any time be granted under the Plan with respect to an aggregate of
2,000,000 shares of common stock of the Company (“Common Stock”).
 
(b)                 Shares issued pursuant to the Plan shall be authorized but
unissued Common Stock.  The Administrator may direct that any stock certificate
evidencing shares issued pursuant to the Plan shall bear a legend setting forth
such restrictions on transferability as may apply to such shares.
 
(c)                 Certain Shares to Become Available Again.  The following
shares of Common Stock shall again become available for awards under the Plan:
any shares that are subject to an award under the Plan and that remain unissued
upon the cancellation or termination of such award for any reason whatsoever;
any shares of restricted stock forfeited pursuant to Section 2.7(e), provided
that any dividends paid on such shares are also forfeited pursuant to such
Section 2.7(e); and any shares in respect of which a stock appreciation right or
performance share award is settled for cash.
 
(d)                 Individual Limit.  Except for the limits set forth in this
Section 1.5(d) and 2.2(i), no provision of this Plan shall be deemed to limit
the number or value of shares with respect to which the Administrator may make
awards to any eligible person.  Subject to adjustment as provided in Section
3.7(a), awards may not be granted to any one employee of the Company during any
one calendar year with respect to more than 800,000 shares of Common Stock. 
Stock options and stock appreciation rights granted and subsequently canceled or
deemed to be canceled in a calendar year count against this limit even after
their cancellation.  The provisions of this Section 1.5(d) shall not apply in
any circumstance with respect to which the Administrator in its sole discretion
determines that compliance with Section 162(m) of the Code is not necessary.
 

1.6 Definitions of Certain Terms

 
(a)                 The term “applicable company” shall mean any of the Company,
Genco, their subsidiaries or joint ventures, as indicated by the context.
 
(b)                The term “cause” in connection with a termination of
employment for cause shall mean:
2

--------------------------------------------------------------------------------

(i)                  to the extent that there is an employment, severance or
other agreement governing the relationship between the grantee and the
applicable company, which agreement contains a definition of “cause,” cause
shall consist of those acts or omissions that would constitute “cause” under
such agreement; and otherwise,
 
(ii)                 the grantee’s termination of employment by the applicable
company or an affiliate on account of any one or more of the following:
 
(A)            any failure by the grantee substantially to perform the grantee’s
duties;
 
(B)            any excessive unauthorized absenteeism by the grantee;
 
(C)            any refusal by the grantee to obey the lawful orders of the Board
of Directors or any other person or Administrator to whom the grantee reports;
 
(D)            any act or omission by the grantee that is or may be injurious to
the applicable company, monetarily or otherwise;
 
(E)            any act by the grantee that is inconsistent with the best
interests of the applicable company;
 
(F)            the grantee’s material violation of any of the applicable
company’s policies, including, without limitation, those policies relating to
discrimination or sexual harassment;
 
(G)            the grantee’s unauthorized (a) removal from the premises of the
applicable company or an affiliate of any document (in any medium or form)
relating to the applicable company or an affiliate or the customers or clients
of the applicable company or an affiliate or (b) disclosure to any person or
entity of any of the applicable company’s, or its affiliates’ confidential or
proprietary information;
 
(H)            the grantee’s commission of any felony, or any other crime
involving moral turpitude; and
 
(I)            the grantee’s commission of any act involving dishonesty or
fraud.
 
Any rights the Company may have hereunder in respect of the events giving rise
to cause shall be in addition to the rights an applicable company may have under
any other agreement with a grantee or at law or in equity.  Any determination of
whether a grantee’s employment or board membership is (or is deemed to have
been) terminated for cause shall be made by the Administrator in its sole
discretion, which determination shall be final, binding and conclusive on all
parties.  If, subsequent to a grantee’s voluntary termination of employment or
involuntary termination of employment without cause, it is discovered that the
grantee’s employment could have been terminated for cause, the Administrator may
deem such grantee’s employment or board membership to have been terminated for
cause.  A grantee’s termination of employment or board membership for cause
shall be effective as of the date of the occurrence of the event giving rise to
cause, regardless of when the determination of cause is made.


(c)                 The term “Code” means the Internal Revenue Code of 1986, as
amended.
 
(d)                 The term “employment” shall be deemed to mean an employee’s
employment with, or a consultant’s or advisor’s provision of services to, any
applicable company and each board member’s service as a board member of any
applicable company.
 
(e)                 The “Fair Market Value” of a share of Common Stock on any
day shall be the closing price on the New York Stock Exchange as reported for
such day in The Wall Street Journal or, if no such price is reported for
3

--------------------------------------------------------------------------------

such day, the average of the high bid and low asked price of Common Stock as
reported for such day.  If no quotation is made for the applicable day, the Fair
Market Value of a share of Common Stock on such day shall be determined in the
manner set forth in the preceding sentence using quotations for the next
preceding day for which there were quotations, provided that such quotations
shall have been made within the ten (10) business days preceding the applicable
day.  Notwithstanding the foregoing, if deemed necessary or appropriate by the
Administrator in its sole discretion, the Fair Market Value of a share of Common
Stock on any day shall be determined by the Administrator.  In no event shall
the Fair Market Value of any share of Common Stock be less than its par value.
 
(f)                  The term “incentive stock option” means an option that is
intended to qualify for special federal income tax treatment pursuant to
sections 421 and 422 of the Code as now constituted or subsequently amended, or
pursuant to a successor provision of the Code, and which is so designated in the
applicable Award Agreement.  Any option that is not an incentive stock option is
referred to herein as a “non-qualified stock option.”  Any option that is not
specifically designated as an incentive stock option shall be a non-qualified
stock option.
 
(g)                A grantee shall be deemed to have terminated employment upon
(i) the date the grantee ceases to be employed by, or to provide consulting or
advisory services for, an applicable company or any entity that assumes the
grantee’s option; or (ii) the date the grantee ceases to be a member of the
Board of Directors of an applicable company; provided, however, that in the case
of a grantee (x) who is, at the time of reference, both an employee or
consultant or advisor and a board member, or (y) who ceases to be engaged as an
employee, consultant, advisor or board member and immediately is engaged in
another of such relationships with an applicable company, the grantee shall be
deemed to have terminated employment upon the later of the dates determined
pursuant to clauses (i) and (ii) of this Section 1.6(g).  For purposes of clause
(i) of this Section 1.6(g), a grantee who continues his or her employment,
consulting or advisory relationship with:  (A) an applicable company that is a
direct or indirect subsidiary of the Company or Genco subsequent to its sale by
the Company or Genco, (B) an applicable company that is a joint venture of the
Company or Genco or any of their respective subsidiaries subsequent to the sale
by the Company or Genco or any of their respective subsidiaries of its interests
in such joint venture or (C) Genco or its subsidiaries or joint ventures other
than the Company or subsidiaries or joint ventures of the Company after Genco
ceases to own at least 10% of the outstanding shares of Common Stock and Class B
Stock of the Company, shall have a termination of employment upon the date of
such sale or the date Genco ceases to own such percentage of shares unless such
grantee has some other employment with an applicable company that is not
terminated as described in this paragraph.  The Administrator may in its sole
discretion determine whether any leave of absence constitutes a termination of
employment for purposes of the Plan and the impact, if any, of any such leave of
absence on options theretofore made under the Plan.
 
ARTICLE II
Awards Under The Plan
 

2.1 Agreements Evidencing Awards

 
Each award granted under the Plan (except an award of unrestricted stock) shall
be evidenced by a written agreement (“Award Agreement”) which shall contain such
provisions as the Administrator may, in its sole discretion, deem necessary or
desirable.  By executing an Award Agreement pursuant to the Plan, a grantee
thereby agrees that the award shall be subject to all of the terms and
provisions of the Plan and the applicable Award Agreement.



2.2 Grant of Stock Options, Stock Appreciation Rights, Restricted Stock Units
and Dividend Equivalent Rights

 
(a)                 Stock Option Grants.  The Administrator may grant incentive
stock options and non-qualified stock options (“options”) to purchase shares of
Common Stock from the Company, to such key persons, and in such amounts and
subject to such vesting and forfeiture provisions and other terms and
conditions, as the Administrator shall determine, in its sole discretion,
subject to the provisions of the Plan.
4

--------------------------------------------------------------------------------

(b)                 Stock Appreciation Right Grants; Types of Stock Appreciation
Rights.  The Administrator may grant stock appreciation rights to such key
persons, and in such amounts and subject to such vesting and forfeiture
provisions and other terms and conditions, as the Administrator shall determine,
in its sole discretion, subject to the provisions of the Plan.  Stock
appreciation rights may be granted in connection with all or any part of, or
independently of, any option granted under the Plan.  A stock appreciation right
granted in connection with an option may be granted at or after the time of
grant of such option.
 
(c)                 Nature of Stock Appreciation Rights.  The grantee of a stock
appreciation right shall have the right, subject to the terms of the Plan and
the applicable Award Agreement, to receive from the Company an amount equal to
(i) the excess of the Fair Market Value of a share of Common Stock on the date
of exercise of the stock appreciation right over the Fair Market Value of a
share of Common Stock on the date of grant (or over the option exercise price if
the stock appreciation right is granted in connection with an option),
multiplied by (ii) the number of shares with respect to which the stock
appreciation right is exercised.  Payment upon exercise of a stock appreciation
right shall be in cash or in shares of Common Stock (valued at their Fair Market
Value on the date of exercise of the stock appreciation right) or both, all as
the Administrator shall determine in its sole discretion.  Upon the exercise of
a stock appreciation right granted in connection with an option, the number of
shares subject to the option shall be reduced by the number of shares with
respect to which the stock appreciation right is exercised.  Upon the exercise
of an option in connection with which a stock appreciation right has been
granted, the number of shares subject to the stock appreciation right shall be
reduced by the number of shares with respect to which the option is exercised.
 
(d)                Option Exercise Price.  Each Award Agreement with respect to
an option shall set forth the amount (the “option exercise price”) payable by
the grantee to the Company upon exercise of the option evidenced thereby.  The
option exercise price per share shall be determined by the Administrator in its
sole discretion; provided, however, that the option exercise price of an
incentive stock option shall be at least 100% of the Fair Market Value of a
share of Common Stock on the date the option is granted, and provided further
that in no event shall the option exercise price be less than the par value of a
share of Common Stock.
 
(e)                 Exercise Period.  Each Award Agreement with respect to an
option or stock appreciation right shall set forth the periods during which the
award evidenced thereby shall be exercisable, whether in whole or in part.  Such
periods shall be determined by the Administrator in its sole discretion;
provided, however, that no option or a stock appreciation right shall be
exercisable more than 10 years after the date of grant.  (See Section 2.3 for
additional provisions relating to the exercise of options and stock appreciation
rights.)  The terms of a stock appreciation right may provide that it shall be
automatically exercised for a cash payment upon the happening of a specified
event that is outside the control of the grantee, and that it shall not be
otherwise exercisable.
 
(f)                  Reload Options.  The Administrator may, in its sole
discretion, include in any Award Agreement with respect to an option (the
“original option”) a provision that an additional option (the “reload option”)
shall be granted to any grantee who, pursuant to Section 2.3(e)(ii), delivers
shares of Common Stock in partial or full payment of the exercise price of the
original option.  The reload option shall be for a number of shares of Common
Stock equal to the number thus delivered, shall have an exercise price equal to
the Fair Market Value of a share of Common Stock on the date of exercise of the
original option, and shall have an expiration date no later than the expiration
date of the original option.  In the event that a Award Agreement provides for
the grant of a reload option, such Agreement shall also provide that the
exercise price of the original option be no less than the Fair Market Value of a
share of Common Stock on its date of grant, and that any shares that are
delivered pursuant to Section 2.3 (e) (ii) in payment of such exercise price
shall have been held for at least six months.
 
(g)                 Dividend Equivalent Rights.  The Administrator may, in its
sole discretion, include in any Award Agreement with respect to an option, stock
appreciation right or performance shares, a dividend equivalent right entitling
the grantee to receive amounts equal to the ordinary dividends that would be
paid, during the time such award is outstanding and unexercised, on the shares
of Common Stock covered by such award if such shares were then outstanding.  In
the event such a provision is included in a Award Agreement, the Administrator
shall determine in its sole discretion whether such payments shall be made in
cash or in shares of Common Stock, whether they shall be conditioned upon the
exercise of the award to which they relate, the time or times at which they
shall be made, and such other vesting and forfeiture provisions and other terms
and conditions as the Administrator shall deem appropriate.
5

--------------------------------------------------------------------------------

(h)                 Incentive Stock Option Limitation: Exercisability.  To the
extent that the aggregate Fair Market Value (determined as of the time the
option is granted) of the stock with respect to which incentive stock options
are first exercisable by any employee during any calendar year shall exceed
$100,000, or such higher amount as may be permitted from time to time under
section 422 of the Code, such options shall be treated as non-qualified stock
options.
 
(i)                   Incentive Stock Option Limitation: 10% Owners. 
Notwithstanding the provisions of paragraphs (d) and (e) of this Section 2.2, an
incentive stock option may not be granted under the Plan to an individual who,
at the time the option is granted, owns stock possessing more than 10% of the
total combined voting power of all classes of stock of his employer corporation
or of its parent or subsidiary corporations (as such ownership may be determined
for purposes of section 422(b) (6) of the Code) unless (i) at the time such
incentive stock option is granted the option exercise price is at least 110% of
the Fair Market Value of the shares subject thereto and (ii) the incentive stock
option by its terms is not exercisable after the expiration of 5 years from the
date it is granted.
 

2.3 Exercise of Options and Stock Appreciation Rights

 
Subject to the other provisions of this Article II, each option and stock
appreciation right granted under the Plan shall be exercisable as follows:
 
(a)                 Timing and Extent of Exercise.  Options and stock
appreciation rights shall be exercisable at such times and under such conditions
as set forth in the corresponding Award Agreement, but in no event shall any
such award be exercisable subsequent to the tenth anniversary of the date on
which such award was granted.  Unless the applicable Award Agreement otherwise
provides, an option or stock appreciation right may be exercised from time to
time as to all or part of the shares or units as to which such award is then
exercisable.  A stock appreciation right granted in connection with an option
may be exercised at any time when, and to the same extent that, the related
option may be exercised.
 
(b)                 Notice of Exercise.  An option or stock appreciation right
shall be exercised by the filing of a written notice with the Company or the
Company’s designated exchange agent (the “exchange agent”), on such form and in
such manner as the Administrator shall in its sole discretion prescribe.
 
(c)                 Payment of Exercise Price.  Any written notice of exercise
of an option shall be accompanied by payment for the shares being purchased. 
Such payment shall be made: (i) by certified or official bank check (or the
equivalent thereof acceptable to the Company or its exchange agent) for the full
option exercise price; or (ii) with the consent of the Administrator, by
delivery of shares of Common Stock having a Fair Market Value (determined as of
the exercise date) equal to all or part of the option exercise price and a
certified or official bank check (or the equivalent thereof acceptable to the
Company or its exchange agent) for any remaining portion of the full option
exercise price; or (iii) at the sole discretion of the Administrator and to the
extent permitted by law, by such other provision, consistent with the terms of
the Plan, as the Administrator may from time to time prescribe (whether directly
or indirectly through the exchange agent).
 
(d)                 Delivery of Certificates Upon Exercise.  Subject to the
provision of sections 2.3(e) and 3.2, promptly after receiving payment of the
full option exercise price, or after receiving notice of the exercise of a stock
appreciation right for which payment will be made partly or entirely in shares,
the Company or its exchange agent shall deliver to the grantee or to such other
person as may then have the right to exercise the award, a certificate or
certificates for the shares of Common Stock for which the award has been
exercised.  If the method of payment employed upon option exercise so requires,
and if applicable law permits, an optionee may direct the Company, or its
exchange agent as the case may be, to deliver the stock certificate(s) to the
optionee’s stockbroker.
 
(e)                  Investment Purpose and Legal Requirements.  Notwithstanding
the foregoing, at the time of the exercise of any option, the Company may, if it
shall deem it necessary or advisable for any reason, require the optionee (i) to
represent in writing to the Company that it is the optionee’s then intention to
acquire the Shares with respect to which the option is to be exercised for
investment and not with a view to the distribution thereof, or (ii) to postpone
the date of exercise until such time as the Company has available for delivery
to the optionee a prospectus meeting the requirements of all applicable
securities laws; and no shares shall be issued or transferred upon the exercise
of any option unless and until all legal requirements applicable to the issuance
or transfer of such Shares
6

--------------------------------------------------------------------------------

have been complied with to the satisfaction of the Company.  The Company shall
have the right to condition any issuance of shares to any optionee hereunder on
such optionee’s undertaking in writing to comply with such restrictions on the
subsequent transfer of such shares as the Company shall deem necessary or
advisable as a result of any applicable law, regulation or official
interpretation thereof, and certificates representing such shares may contain a
legend to reflect any such restrictions.
 
(f)                  No Stockholder Rights.  No grantee of an option or stock
appreciation right (or other person having the right to exercise such award)
shall have any of the rights of a stockholder of the Company with respect to
shares subject to such award until the issuance of a stock certificate to such
person for such shares.  Except as otherwise provided in Section 1.5(c), no
adjustment shall be made for dividends, distributions or other rights (whether
ordinary or extraordinary, and whether in cash, securities or other property)
for which the record date is prior to the date such stock certificate is issued.
 

2.4 Compensation in Lieu of Exercise of an Option

 
Upon written application of the grantee of an option, the Administrator may in
its sole discretion determine to substitute, for the exercise of such option,
compensation to the grantee not in excess of the difference between the option
exercise price and the Fair Market Value of the shares covered by such written
application on the date of such application.  Such compensation may be in cash,
in shares of Common Stock, or both, and the payment thereof may be subject to
conditions, all as the Administrator shall determine in its sole discretion.  In
the event compensation is substituted pursuant to this Section 2.4 for the
exercise, in whole or in part, of an option, the number of shares subject to the
option shall be reduced by the number of shares for which such compensation is
substituted.
 

2.5 Termination of Employment; Death Subsequent to a Termination of Employment

 
(a)                 General Rule.  Except to the extent otherwise provided in
paragraphs (b), (c), (d) or (e) of this Section 2.5 or in Section 3.8(b)(iii) or
by the Administrator in the Award Agreement or otherwise, a grantee who incurs a
termination of employment may exercise any outstanding option or stock
appreciation right on the following terms and conditions: (i) exercise may be
made only to the extent that the grantee was entitled to exercise the award on
the termination of employment date; and (ii) exercise must occur within three
months after termination of employment but in no event after the original
expiration date of the award.
 
(b)                 Dismissal for Cause; Resignation.  If a grantee’s employment
is terminated for cause or a grantee resigns without the Company’s prior
consent, as applicable, all options and stock appreciation rights not
theretofore exercised shall terminate upon the grantee’s termination of
employment.
 
(c)                 Retirement.  If a grantee terminates employment as the
result of his retirement, then any outstanding option or stock appreciation
right shall be exercisable pursuant to its terms.  For this purpose “retirement”
shall mean a grantee’s termination of employment, under circumstances other than
for cause, on or after: (x) his 65th birthday, (y) the date on which he has
attained age 60 and completed at least five years of service with the Company,
as applicable, (using any method of calculation the Administrator deems
appropriate) or (z) if approved by the Administrator, on or after he has
completed at least 20 years of service.
 
(d)                Disability.  If a grantee’s employment terminates by reason
of a disability (as defined below), then any outstanding option or stock
appreciation right shall be exercisable pursuant to its terms.  For this purpose
“disability” shall mean any physical or mental condition that would qualify a
grantee for a disability benefit under the long-term disability plan maintained
by the Company, and if there is no such plan, a physical or mental condition
that prevents the grantee from performing the essential functions of the
grantee’s position (with or without reasonable accommodation) for a period of
six consecutive months.  The existence of a disability shall be determined by
the Administrator in its sole discretion.
7

--------------------------------------------------------------------------------

(e)                 Death.
 
(i)                 Termination of Employment as a Result of Grantee’s Death. 
If a grantee’s employment terminates due to his death, then any outstanding
option or stock appreciation right shall be exercisable pursuant to its terms.
 
(ii)                Restrictions on Exercise Following Death.  Any such exercise
of an award following a grantee’s death shall be made only by the grantee’s
executor or administrator or other duly appointed representative reasonably
acceptable to the Administrator, unless the grantee’s will specifically disposes
of such award, in which case such exercise shall be made only by the recipient
of such specific disposition.  If a grantee’s personal representative or the
recipient of a specific disposition under the grantee’s will shall be entitled
to exercise any award pursuant to the preceding sentence, such representative or
recipient shall be bound by all the terms and conditions of the Plan and the
applicable Award Agreement which would have applied to the grantee including,
without limitation, the provisions of Sections 3.2 and 3.5 hereof.
 
(f)                  Special Rules for Incentive Stock Options.  An option may
not be treated as an incentive stock option to the extent that it remains
exercisable for more than three months following a grantee’s termination of
employment for any reason other than death or disability, or for more than one
year following a grantee’s termination of employment as the result of his
becoming disabled.
 

2.6 Transferability of Options and Stock Appreciation Rights

 
Except as otherwise provided in an applicable Award Agreement evidencing an
option or stock appreciation right, during the lifetime of a grantee, each
option or stock appreciation right granted to a grantee shall be exercisable
only by the grantee and no option or stock appreciation right shall be
assignable or transferable otherwise than by will or by the laws of descent and
distribution.  The Administrator may, in any applicable Award Agreement
evidencing an option (other than an incentive stock option to the extent
inconsistent with the requirements of section 422 of the Code applicable to
incentive stock options) or a stock appreciation right, permit a grantee to
transfer all or some of the options or stock appreciation rights, as applicable,
to (A) the grantee’s spouse, children or grandchildren (“Immediate Family
Members”), (B) a trust or trusts for the exclusive benefit of such Immediate
Family Members, or (C) other parties approved by the Administrator in its sole
discretion.  Following any such transfer, any transferred options and stock
appreciation rights shall continue to be subject to the same terms and
conditions as were applicable immediately prior to the transfer.
 

2.7 Grant of Restricted Stock

 
(a)                 Restricted Stock Grants.  The Administrator may grant
restricted shares of Common Stock to such key persons, in such amounts, and
subject to such vesting and forfeiture provisions and other terms and conditions
as the Administrator shall determine in its sole discretion, subject to the
provisions of the Plan.  Restricted stock awards may be made independently of or
in connection with any other award under the Plan.  A grantee of a restricted
stock award shall have no rights with respect to such award unless such grantee
accepts the award within such period as the Administrator shall specify by
accepting delivery of an Award Agreement in such form as the Administrator shall
determine and, in the event the restricted shares are newly issued by the
Company, makes payment to the Company or its exchange agent as required by the
Administrator and in accordance with the Marshall Islands Business Corporations
Act.
 
(b)                 Issuance of Stock Certificate(s).  Promptly after a grantee
accepts a restricted stock award, the Company or its exchange agent shall issue
to the grantee a stock certificate or stock certificates for the shares of
Common Stock covered by the award or shall establish an account evidencing
ownership of the stock in uncertificated form.  Upon the issuance of such stock
certificate(s), or establishment of such account, the grantee shall have the
rights of a stockholder with respect to the restricted stock, subject to: (i)
the nontransferability restrictions and forfeiture provision described in
paragraphs (d) and (e) of this Section 2.7; (ii) in the Administrator’s sole
discretion, a requirement that any dividends paid on such shares shall be held
in escrow until all such shares have vested; and (iii) any other restrictions
and conditions contained in the applicable Award Agreement.
8

--------------------------------------------------------------------------------

(c)                 Custody of Stock Certificate(s).  Unless the Administrator
shall otherwise determine in its sole discretion, any stock certificates issued
evidencing shares of restricted stock shall remain in the possession of the
Company until such shares are free of any restrictions specified in the
applicable Award Agreement.  The Administrator may direct that such stock
certificate(s) bear a legend setting forth the applicable restrictions on
transferability.
 
(d)                Vesting/Nontransferability.  Until they vest, shares of
restricted stock may not be sold, assigned, transferred, pledged or otherwise
encumbered or disposed of except as otherwise specifically provided in this Plan
or the applicable Award Agreement.  The Administrator at the time of grant shall
specify the date or dates (which may depend upon or be related to the attainment
of performance goals and other conditions) on which the restricted shares shall
vest.
 
(e)                 Consequence of Termination of Employment.  Unless the
Administrator, in its sole discretion, determines otherwise, a grantee’s
termination of employment for any reason (including death) shall cause the
immediate forfeiture of all shares of restricted stock that have not yet vested
as of the date of such termination of employment.  All dividends paid on such
shares also shall be forfeited, whether by termination of any escrow arrangement
under which such dividends are held, by the grantee’s repayment of dividends he
received directly, or otherwise, unless the Administrator determines otherwise
in its sole discretion.
 

 
2.8
Grant of Restricted Stock Units

 
(a)                 Restricted Stock Unit Grants. The Administrator may grant
restricted stock units to such key persons, in such amounts, and subject to such
terms and conditions as the Administrator shall determine in its sole
discretion, subject to the provisions of the Plan. Restricted stock units may be
awarded independently of or in connection with any other award under the Plan. A
grantee of a restricted stock unit award shall have no rights with respect to
such award unless such grantee accepts the award within such period as the
Committee shall specify by accepting delivery of an award agreement in such form
as the Committee shall determine. A grant of a restricted stock unit entitles
the grantee to receive a share of Common Stock or, in the sole discretion of the
Administrator, the value of a share, on the date that such restricted stock unit
vests.
 
(b)                Vesting/Nontransferability.  The Administrator shall specify
at the time of grant the date or dates (which may depend upon or be related to a
period of continued employment with the Company, the attainment of performance
goals or other conditions or a combination of such conditions) on which the
restricted stock units shall vest.  Prior to vesting, restricted stock units may
not be sold, assigned, transferred, pledged or otherwise encumbered or disposed
of except as otherwise specifically provided in this Plan or the applicable
Award Agreement.
 
(c)                 Consequence of Termination of Employment. Except as may
otherwise be provided by the Committee at any time prior to a grantee’s
termination of employment, a grantee’s termination of employment for any reason
(including death) shall cause the immediate forfeiture of all restricted stock
units that have not yet vested as of the date of such termination of employment.
 
(d)                Stockholder Rights.  The grantee of a restricted stock unit
will have the rights of a stockholder only as to shares for which a stock
certificate has been issued pursuant to the award and not with respect to any
other shares subject to the award.
 

2.9 Grant of Unrestricted Stock

 
The Administrator may grant (or sell at a purchase price at least equal to par
value) shares of Common Stock free of restrictions under the Plan, to such key
persons and in such amounts and subject to such forfeiture provisions as the
Administrator shall determine in its sole discretion.  Shares may be thus
granted or sold in respect of past services or other valid consideration.
9

--------------------------------------------------------------------------------

2.10 Grant of Performance Shares

 
(a)                 Performance Share Grants.  The Administrator may grant
performance share awards to such key persons, and in such amounts and subject to
such vesting and forfeiture provisions and other terms and conditions, as the
Administrator shall in its sole discretion determine, subject to the provisions
of the Plan.  Such an award shall entitle the grantee to acquire shares of
Common Stock, or to be paid the value thereof in cash, as the Administrator
shall determine in its sole discretion, if specified performance goals are met. 
Performance shares may be awarded independently of, or in connection with, any
other award under the Plan.  A grantee shall have no rights with respect to a
performance share award unless such grantee accepts the award by accepting
delivery of an Award Agreement at such time and in such form as the
Administrator shall determine in its sole discretion.
 
(b)                 Stockholder Rights.  The grantee of a performance share
award will have the rights of a stockholder only as to shares for which a stock
certificate has been issued pursuant to the award and not with respect to any
other shares subject to the award.
 
(c)                Consequence of Termination of Employment.  Except as may
otherwise be provided by the Administrator, the rights of a grantee of a
performance share award shall automatically terminate upon the grantee’s
termination of employment by the Company or its subsidiaries for any reason
(including death).
 
(d)                 Exercise Procedures; Automatic Exercise.  At the sole
discretion of the Administrator, the applicable Award Agreement may set out the
procedures to be followed in exercising a performance share award or it may
provide that such exercise shall be made automatically after satisfaction of the
applicable performance goals.
 
(e)                 Tandem Grants; Effect on Exercise.  Except as otherwise
specified by the Administrator, (i) a performance share award granted in tandem
with an option may be exercised only while the option is exercisable, (ii) the
exercise of a performance share award granted in tandem with any other award
shall reduce the number of shares subject to such other award in the manner
specified in the applicable Award Agreement, and (iii) the exercise of any award
granted in tandem with a performance share award shall reduce the number of
shares subject to the latter in the manner specified in the applicable Award
Agreement.
 
(f)                  Nontransferability.  Performance shares may not be sold,
assigned, transferred, pledged or otherwise encumbered or disposed of except as
otherwise specifically provided in this Plan or the applicable Award Agreement. 
The Administrator at the time of grant shall specify the date or dates (which
may depend upon or be related to the attainment of performance goals and other
conditions) on which the nontransferability of the performance shares shall
lapse.
 
ARTICLE III
Miscellaneous
 

3.1 Amendment of the Plan; Modification of Awards

 
(a)                 Amendment of the Plan.  The Board of Directors may from time
to time suspend, discontinue, revise or amend the Plan in any respect
whatsoever, except that no such amendment shall materially impair any rights or
materially increase any obligations under any award theretofore made under the
Plan without the consent of the grantee (or, upon the grantee’s death, the
person having the right to exercise the award).  For purposes of this Section
3.1, any action of the Board of Directors or the Administrator that in any way
alters or affects the tax treatment of any award shall not be considered to
materially impair any rights of any grantee.
 
(b)                 Stockholder Approval Requirement.  Stockholder approval
shall be required with respect to any amendment to the Plan that (i) increases
the aggregate number of shares that may be issued pursuant to incentive stock
options or changes the class of employees eligible to receive such options; or
(ii) materially increases the benefits under the Plan to persons whose
transactions in Common Stock are subject to Section 16(b) of the 1934 Act or
increases the benefits under the Plan or materially increases the number of
shares which may be issued to such persons, or materially modifies the
eligibility requirements affecting such persons.
10

--------------------------------------------------------------------------------

(c)                 Modification of Awards.  The Administrator may cancel any
award under the Plan.  The Administrator also may amend any outstanding Award
Agreement, including, without limitation, by amendment which would: (i)
accelerate the time or times at which the award becomes unrestricted or may be
exercised; (ii) waive or amend any goals, restrictions or conditions set forth
in the Agreement; or (iii) waive or amend the operation of Section 2.5 with
respect to the termination of the award upon termination of employment. 
However, any such cancellation or amendment (other than an amendment pursuant to
Sections 3.7 or 3.8(b)) that materially impairs the rights or materially
increases the obligations of a grantee under an outstanding award shall be made
only with the consent of the grantee (or, upon the grantee’s death, the person
having the right to exercise the award).
 

3.2 Consent Requirement

 
(a)                 No Plan Action Without Required Consent.  If the
Administrator shall at any time determine in its sole discretion that any
Consent (as hereinafter defined) is necessary or desirable as a condition of, or
in connection with, the granting of any award under the Plan, the issuance or
purchase of shares or other rights thereunder, or the taking of any other action
thereunder (each such action being hereinafter referred to as a “Plan Action”),
then such Plan Action shall not be taken, in whole or in part, unless and until
such Consent shall have been effected or obtained to the full satisfaction of
the Administrator.
 
(b)                 Consent Defined.  The term “Consent” as used herein with
respect to any Plan Action means (i) any and all listings, registrations or
qualifications in respect thereof upon any securities exchange or under any
federal, state or local law, rule or regulation, (ii) any and all written
agreements and representations by the grantee with respect to the disposition of
shares, or with respect to any other matter, which the Administrator shall deem
necessary or desirable to comply with the terms of any such listing,
registration or qualification or to obtain an exemption from the requirement
that any such listing, qualification or registration be made and (iii) any and
all consents, clearances and approvals in respect of a Plan Action by any
governmental or other regulatory bodies.
 

3.3 Nonassignability

 
Except as provided in Sections 2.5(e), 2.6, 2.7(d) and 2.9(f): (a) no award or
right granted to any person under the Plan or under any Award Agreement shall be
assignable or transferable other than by will or by the laws of descent and
distribution; and (b) all rights granted under the Plan or any Award Agreement
shall be exercisable during the life of the grantee only by the grantee or the
grantee’s legal representative.
 

3.4 Requirement of Notification of Election Under Section 83(b) of the Code

 
If any grantee shall, in connection with the acquisition of shares of Common
Stock under the Plan, make the election permitted under section 83(b) of the
Code (i.e., an election to include in gross income in the year of transfer the
value of unvested restricted stock), such grantee shall notify the Company of
such election within 10 days of filing notice of the election with the Internal
Revenue Service, in addition to any filing and notification required pursuant to
regulations issued under the authority of Code section 83(b).
 

3.5 Requirement of Notification Upon Disqualifying Disposition Under Section
421(b) of the Code

 
Each grantee of an incentive stock option shall notify the Company of any
disposition of shares of Common Stock issued pursuant to the exercise of such
option under the circumstances described in section 421(b) of the Code (relating
to certain disqualifying dispositions), within 10 days of such disposition.
 

3.6 Withholding Taxes

 
(a)                With Respect to Cash Payments.  Whenever cash is to be paid
pursuant to an award under the Plan, the Company shall be entitled to deduct
therefrom an amount sufficient in its opinion to satisfy all federal, state and
other governmental tax withholding requirements related to such payment.
11

--------------------------------------------------------------------------------

(b)                With Respect to Delivery of Common Stock.  Whenever shares of
Common Stock are to be delivered pursuant to an award under the Plan, the
Company shall be entitled to require as a condition of delivery that the grantee
remit to the Company an amount sufficient in the opinion of the Company to
satisfy all federal, state and other governmental tax withholding requirements
related thereto.  With the approval of the Administrator, which the
Administrator shall have sole discretion whether or not to give, the grantee may
satisfy the foregoing condition by electing to have the Company withhold from
delivery shares having a value equal to the amount of tax to be withheld. Such
shares shall be valued at their Fair Market Value as of the date on which the
amount of tax to be withheld is determined. Fractional share amounts shall be
settled in cash.  Such a withholding election may be made with respect to all or
any portion of the shares to be delivered pursuant to an award.
 

3.7 Adjustment Upon Changes in Common Stock

 
(a)                Corporate Events.  In the event of any change in the number
of shares of Common Stock outstanding by reason of any stock dividend or split,
reverse stock split, recapitalization, merger, consolidation, combination or
exchange of shares or similar corporate change (collectively referred to as
“corporate events”), the Administrator shall make the following adjustments:
 
(i)                 Shares Available for Grants.  The maximum number of shares
of Common Stock with respect to which the Administrator may grant awards under
Article II hereof, as described in Section 1.5(a), and the individual annual
limit described in Section 1.5(e), shall be appropriately adjusted by the
Administrator.  In the event of any change in the number of shares of Common
Stock outstanding by reason of any event or transaction other than a corporate
event, the Administrator may, but need not, adjust the maximum number of shares
of Common Stock with respect to which the Administrator may grant awards under
Article II hereof, as described in Section 1.5(a), and the individual annual
limit described in Section 1.5(e), with respect to the number and class of
shares of Common Stock, in each case as the Administrator may deem appropriate.
 
(ii)                Restricted Stock.  Unless the Administrator in its sole
discretion otherwise determines, any securities or other property (including
dividends paid in cash) received by a grantee with respect to a share of
restricted stock as a result of a corporate event, the issue date with respect
to which occurs prior to such event, but which has not vested as of the date of
such event, will not vest until such share of restricted stock vests, and shall
be promptly deposited with the Company or other custodian designated pursuant to
Section 2.7(c) hereof.
 
(iii)              Restricted Stock Units and Performance Shares The
Administrator shall adjust outstanding grants of shares of restricted stock
units or performance shares to reflect any corporate event as the Administrator
may deem appropriate to prevent the enlargement or dilution of rights of
grantees.
 
(iv)              Options, Stock Appreciation Rights and Dividend Equivalent
Rights.  Subject to any required action by the stockholders of the Company, in
the event of any increase or decrease in the number of issued shares of Common
Stock resulting from a corporate event or any other increase or decrease in the
number of such shares effected without receipt of consideration by the Company,
the Administrator shall proportionally adjust the number of shares of Common
Stock subject to each outstanding option and stock appreciation right, the
exercise price-per-share of Common Stock of each such option and stock
appreciation right and the number of any related dividend equivalent rights.
 
(b)                Outstanding Options, Stock Appreciation Rights, Restricted
Stock Units, Performance Shares and Dividend Equivalent Rights – Certain
Mergers.  Subject to any required action by the stockholders of the Company, in
the event that the Company shall be the surviving corporation in any merger or
consolidation (except a merger or consolidation as a result of which the holders
of shares of Common Stock receive securities of another corporation), each
option, stock appreciation right, restricted stock unit, performance share and
dividend equivalent right outstanding on the date of such merger or
consolidation shall pertain to and apply to the securities which a holder of
12

--------------------------------------------------------------------------------

the number of shares of Common Stock subject to such option, stock appreciation
right, restricted stock unit, performance share or dividend equivalent right
would have received in such merger or consolidation.
 
(c)                Outstanding Options, Stock Appreciation Rights, Restricted
Stock Units, Performance Shares and Dividend Equivalent Rights -- Certain Other
Transactions.  In the event of (i) a dissolution or liquidation of the Company,
(ii) a sale of all or substantially all of the Company’s assets, (iii) a merger
or consolidation involving the Company in which the Company is not the surviving
corporation or (iv) a merger or consolidation involving the Company in which the
Company is the surviving corporation but the holders of shares of Common Stock
receive securities of another corporation and/or other property, including cash,
the Administrator shall, in its sole discretion, have the power to:
 
(i)            cancel, effective immediately prior to the occurrence of such
event, each option, stock appreciation right, restricted stock unit and
performance share (including each dividend equivalent right related thereto)
outstanding immediately prior to such event (whether or not then exercisable),
and, in full consideration of such cancellation, pay to the grantee (A) to whom
such option or stock appreciation right was granted an amount in cash, for each
share of Common Stock subject to such option or stock appreciation right,
respectively, equal to the excess of (x) the value, as determined by the
Administrator in its sole discretion, of the property (including cash) received
by the holder of a share of Common Stock as a result of such event over (y) the
exercise price of such option or stock appreciation right and (B) to whom such
restricted stock unit and performance share was granted, for each share of
Common Stock subject to such award, the value, as determined by the
Administrator in its sole discretion, of the property (including cash) received
by the holder of a share of Common Stock as a result of such event; or
 
(ii)            provide for the exchange of each option, stock appreciation
right, restricted stock unit and performance share (including any related
dividend equivalent right) outstanding immediately prior to such event (whether
or not then exercisable) for an option on, stock appreciation right, restricted
stock unit, performance share and dividend equivalent right with respect to, as
appropriate, some or all of the property which a holder of the number of shares
of Common Stock subject to such option, stock appreciation right or restricted
stock unit would have received and, incident thereto, make an equitable
adjustment as determined by the Administrator in its sole discretion in the
exercise price of the option or stock appreciation right, or the number of
shares or amount of property subject to the option, stock appreciation right,
restricted stock unit, performance share or dividend equivalent right or, if the
Administrator so determines in its sole discretion, provide for a cash payment
to the grantee to whom such option, stock appreciation right, restricted stock
unit or performance share was granted in partial consideration for the exchange
of the option, stock appreciation right, restricted stock unit or performance
share.
 
(d)                Outstanding Options, Stock Appreciation Rights, Restricted
Stock Units, Performance Shares and Dividend Equivalent Rights -- Other
Changes.  In the event of any change in the capitalization of the Company or a
corporate change other than those specifically referred to in Sections 3.7(a),
(b) or (c) hereof, the Administrator may, in its sole discretion, make such
adjustments in the number and class of shares subject to options, stock
appreciation rights, restricted stock units, performance shares and dividend
equivalent rights outstanding on the date on which such change occurs and in the
per-share exercise price of each such option and stock appreciation right as the
Administrator may consider appropriate to prevent dilution or enlargement of
rights.  In addition, if and to the extent the Administrator, in its sole
discretion, determines it is appropriate, the Administrator may elect to cancel
each option, stock appreciation right, restricted stock unit and performance
share (including each dividend equivalent right related thereto) outstanding
immediately prior to such event (whether or not then exercisable), and, in full
consideration of such cancellation, pay to the grantee to whom such award was
granted an amount in cash, (A) for each share of Common Stock subject to such
option or stock appreciation right, respectively, equal to the excess of (i) the
Fair Market Value of Common Stock on the date of such cancellation over (ii) the
exercise price of such option or stock appreciation right (B) for each share of
Common Stock subject to such restricted stock unit or performance share equal to
the Fair Market Value of Common Stock on the date of such cancellation.
 
(e)                 No Other Rights.  Except as expressly provided in the Plan,
no grantee shall have any rights by reason of any subdivision or consolidation
of shares of stock of any class, the payment of any dividend, any increase
13

--------------------------------------------------------------------------------

or decrease in the number of shares of stock of any class or any dissolution,
liquidation, merger or consolidation of the Company or any other corporation. 
Except as expressly provided in the Plan, no issuance by the Company of shares
of stock of any class, or securities convertible into shares of stock of any
class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number of shares of Common Stock subject to an award or the
exercise price of any option or stock appreciation right.
 

3.8 Change in Control

 
(a)                Change in Control Defined.  For purposes of this Section 3.8,
“Change in Control” shall mean the occurrence of any of the following:
 
(i)                 any person or “group” (within the meaning of Section
13(d)(3) of the 1934 Act) (as to (A) below other than Genco or its subsidiaries
other than the Company and its subsidiaries or Peter C. Georgiopoulos) acquiring
“beneficial ownership” (as defined in Rule 13d-3 under the 1934 Act), directly
or indirectly, of (A) thirty percent (30%) or more of the aggregate voting power
of the capital stock ordinarily entitled to elect directors of the Company
within a 12-month period or fifty percent (50%) or more of the aggregate voting
power or of the shares of the capital stock ordinarily entitled to elect
directors of the Company or (B) eighty percent (80%) or more of the shares of
the capital stock ordinarily entitled to elect directors of the Company;
 
(ii)                the sale of (A) all or substantially all of the Company’s
assets or (B) 80% or more of the Company’s assets,  in either case on a
consolidated basis and in one or more related transactions within a 12-month
period to a person other than such a sale to (x) a subsidiary of the Company
which does not involve a change in the equity holdings of the Company or as to
(A) only (y) an entity which Genco or its subsidiaries other than the Company
and its subsidiaries or Peter C. Georgiopoulos directly or indirectly controls;
or
 
(iii)               any merger, consolidation, reorganization or similar event
of the Company or any of its subsidiaries, as a result of which the holders of
the voting stock of the Company immediately prior to such merger, consolidation,
reorganization or similar event do not directly or indirectly hold at least
fifty-one percent (51%) of the aggregate voting power of the capital stock of
the surviving entity.
 
Notwithstanding the foregoing, for each award subject to Section 409A of the
Code, a Change in Control shall be deemed to occur under this Plan with respect
to such Award only if a change in the ownership or effective control of the
Company or a change in the ownership of a substantial portion of the assets of
the Company shall also be deemed to have occurred under Section 409A of the
Code.
 
(b)                 Effect of a Change in Control.  Unless the Administrator
provides otherwise in an Award Agreement, upon the occurrence of a Change in
Control:
 
(i)                 notwithstanding any other provision of this Plan, any award
then outstanding shall become fully vested and any award in the form of an
option or stock appreciation right shall be immediately exercisable;
 
(ii)                to the extent permitted by law, the Administrator may, in
its sole discretion, amend any Award Agreement in such manner as it deems
appropriate;
 
(iii)              a grantee whose employment terminates for any reason, other
than for cause, concurrent with or within one year following the Change in
Control, may exercise any outstanding option or stock appreciation right, but
only to the extent that the grantee was entitled to exercise the award on his
termination of employment date, until the earlier of (A) the original expiration
date of the award and (B) the later of (x) the date provided for under the terms
of Section 2.5 without reference to this Section 3.8(b)(iii) and (y) the first
anniversary of the grantee’s termination of employment.
14

--------------------------------------------------------------------------------

(c)                Miscellaneous.  Whenever deemed appropriate by the
Administrator, any action referred to in paragraph (b)(ii) of this Section 3.8
may be made conditional upon the consummation of the applicable Change in
Control transaction.
 

3.9 Right of Discharge Reserved

 
Nothing in the Plan or in any Award Agreement shall confer upon any grantee the
right to continue his employment with the Company or affect any right that the
Company may have to terminate such employment.
 

3.10 Non-Uniform Determinations

 
The Administrator’s determinations under the Plan need not be uniform and may be
made by it selectively among persons who receive, or who are eligible to
receive, awards under the Plan (whether or not such persons are similarly
situated).  Without limiting the generality of the foregoing, the Administrator
shall be entitled, among other things, to make non-uniform and selective
determinations, and to enter into non-uniform and selective Award Agreements, as
to (a) the persons to receive awards under the Plan, and (b) the terms and
provisions of awards under the Plan.
 

3.11 Other Payments or Awards

 
Nothing contained in the Plan shall be deemed in any way to limit or restrict
the Company from making any award or payment to any person under any other plan,
arrangement or understanding, whether now existing or hereafter in effect.
 

3.12 Headings

 
Any section, subsection, paragraph or other subdivision headings contained
herein are for the purpose of convenience only and are not intended to expand,
limit or otherwise define the contents of such subdivisions.
 

3.13 Effective Date and Term of Plan

 
(a)                Adoption; Stockholder Approval.  The Plan was adopted by the
Board of Directors and although the Company intends to obtain approval of the
Plan by the Company’s stockholders within the time period required to allow
grants of options hereunder to qualify as incentive stock options, awards under
the Plan prior to such stockholder approval may, but need not, be made subject
to such approval.
 
(b)                Termination of Plan.  Unless sooner terminated by the Board
of Directors or pursuant to Paragraph (a) above, the provisions of the Plan
respecting the grant of incentive stock options shall terminate on the tenth
anniversary of the adoption of the Plan by the Board of Directors, and no
incentive stock option awards shall thereafter be made under the Plan.  All such
awards made under the Plan prior to its termination shall remain in effect until
such awards have been satisfied or terminated in accordance with the terms and
provisions of the Plan and the applicable Award Agreements.
 

3.14 Restriction on Issuance of Stock Pursuant to Awards

 
The Company shall not permit any shares of Common Stock to be issued pursuant to
Awards granted under the Plan unless such shares of Common Stock are fully paid
and non-assessable under applicable law.
 

3.15 Governing Law

 
Except to the extent preempted by any applicable federal law, the Plan will be
construed and administered in accordance with the laws of the State of New York,
without giving effect to principles of conflict of laws.
15

--------------------------------------------------------------------------------

3.16 Compliance with Section 409A of the Code

 
Notwithstanding anything to the contrary contained in the Plan or in any
Agreement, to the extent that the Administrator determines that the Plan or any
Award is subject to Section 409A of the Code and fails to comply with the
requirements of Section 409A of the Code, the Administrator reserves the right
to amend or terminate the Plan and/or amend, restructure, terminate or replace
the Award in order to cause the Award to either not be subject to Section 409A
of the Code or to comply with the applicable provisions of such section.
 
 
 
 
 
 
 
 
 
16

--------------------------------------------------------------------------------